 Case 2:20-cv-02291-DOC-KES Document 191 Filed 10/23/20 Page 1 of 2 Page ID #:3143




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
     ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5   200 North Main Street, City Hall East, 7th Floor
     Los Angeles, California 90012
 6   Telephone: 213-978-4681
 7   Facsimile: 213-978-7011
     Email: Scott.Marcus@lacity.org
 8
 9   Attorneys for Defendant
     CITY OF LOS ANGELES
10
11                            UNITED STATES DISTRICT COURT

12                       CENTRAL DISTRICT OF CALIFORNIA

13
14   LA ALLIANCE FOR HUMAN RIGHTS,               Case No. CV 20-02291 DOC (KES)
     et al.,
15                                               DEFENDANT CITY OF LOS
16              Plaintiffs,                      ANGELES’ LIST OF AVAILABLE
                                                 RESOURCES FOR PERSONS
17   v.                                          EXPERIENCING HOMELESSNESS
18
     CITY OF LOS ANGELES, a Municipal
19   entity, et al.,
20                                               Hon. David O. Carter
                Defendants.                      United States District Judge
21
22
23
24
25
26
27
28
               DEFENDANT CITY OF LOS ANGELES’ LIST OF AVAILABLE RESOURCES FOR PEH
 Case 2:20-cv-02291-DOC-KES Document 191 Filed 10/23/20 Page 2 of 2 Page ID #:3144



 1         TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that pursuant to, and in compliance with, this Court’s
 4   Order dated September 28, 2020 (Dkt. 183), Defendant City of Los Angeles (the “City”)
 5   hereby submits a list of the City’s available resources for persons experiencing
 6   homelessness, attached hereto as Exhibit A.
 7
 8   DATED: October 23, 2020         MICHAEL N. FEUER, City Attorney
                                     KATHLEEN A. KENEALY, Chief Deputy City Attorney
 9                                   SCOTT MARCUS, Senior Assistant City Attorney
10                                   GABRIEL S. DERMER, Assistant City Attorney
                                     ARLENE N. HOANG, Deputy City Attorney
11                                   JESSICA MARIANI, Deputy City Attorney
12
                                     By: /s/__________________________
13                                   Arlene N. Hoang, Deputy City Attorney
14                                   Counsel for Defendant City of Los Angeles

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                DEFENDANT CITY OF LOS ANGELES’ LIST OF AVAILABLE RESOURCES FOR PEH
